Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00224-CR

                                      Julio Alejandro ZUNIGA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR0936-W1
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 3, 2015

DISMISSED FOR WANT OF JURISDICTION

           On May 18, 2015, this court issued an order directing Appellant Julio Alejandro Zuniga to

show cause why this appeal should not be dismissed for want of jurisdiction. Appellant responded

that his April 13, 2015 pro se notice of appeal was erroneously filed in District Court cause number

2014CR0936-W1 instead of cause number 2014CR0936. Because the Court of Criminal Appeals

already granted the relief Appellant sought in District Court cause number 2014CR0936-W1,
                                                                                 04-15-00224-CR


Appellant conceded that the appeal filed in this court as cause number 04-14-00224-CR should be

dismissed. Accordingly, this appeal is DISMISSED.

                                               PER CURIAM

DO NOT PUBLISH




                                             -2-